DETAILED ACTION
Claims 1-5 are pending in this application.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,671,523. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims cite a bad information loading element suitable for deciding which substitute physical addresses are mapped to bad physical addresses based on the number of loaded bad physical addresses, and generating first and second bad block tables. Claim 5 is dependent on claim 4, and is rejected for at least the same reasons as claim 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frayer et al. (U.S. PGPub No. 2015/0364218)

Claim 1
Frayer (2015/0364218) teaches:
A memory system, comprising: a plurality of first memory devices each coupled to a first channel and including a plurality of first memory blocks; a plurality of second memory devices each coupled to a second channel and including a plurality of second memory blocks; FIG. 1B and P. 0053-54 each respective channel 106 supports one or more NVM modules 102, each module comprising multiple NVM dies 140/142 (memory devices); P. 0099 a die is divided into units of memory, such as die planes, addressable by a respective first address (first and second addresses)
a first access controller suitable for controlling an access to the first memory blocks; a second access controller suitable for controlling an access to the second memory blocks; and FIG. 1B and P. 0054 each of the NVM modules 102 are coupled with a respective NVM controller 130 (access controllers); P. 0060 NVM controllers 130 execute read/write commands from the host
The main embodiment of Frayer does not teach a bad block controller which compares incoming physical addresses to bad physical addresses and selects an appropriate access controller based on the comparison. However, a different embodiment of Frayer teaches:
a bad block controller suitable for: selecting one between the first and second access controllers by comparing bad physical addresses corresponding to bad blocks included in each of the first and second memory devices with first and second physical addresses respectively corresponding to the first and second memory blocks, and P. 0098 and FIG. 1B physical-to-physical address remapping (shown in FIG. 6) may be performed by storage controller 120 (bad block controller); FIG. 1B and P. 0060 translation controller 124 (within controller 120) translates incoming LBAs to physical addresses; P. 0106 and FIG. 6 when the memory module (or controller 120) receives a physical address, its 4 MSBs are compared to entries in a remap table to determine if the received physical address corresponds to a bad die and was remapped to 4 MSBs of a good die 
transferring one of the first and second physical addresses and substitute physical address that replace the bad physical addresses. P. 0090 and FIG. 3B a memory operation is re-directed to the replacement die plane corresponding to a second physical address; P. 0106 and FIG. 6 the memory operation is redirected using the 4 MSBs of the good die (substitute physical address)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Frayer with the controller which compares incoming physical addresses to bad physical addresses and selects an appropriate access controller based on the comparison taught by Frayer. 
The motivation being the controller 120 comprises different modules, such as the translation module which performs re-mapping (P. 0077), and modules may be rearranged in various embodiments (See FIG. 2A and P. 0073).
The systems of Frayer are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine the different embodiments of Frayer to obtain the invention as recited in claims 1-3.
	
Claim 2
Frayer (2015/0364218) teaches:
The memory system of claim 1, wherein the bad block controller includes: 
a first bad block table including mapping relation information between partial entries of the bad physical addresses with first substitute physical addresses corresponding to the first memory blocks; P. 0062 and FIG. 1B each NVM module 102 has a corresponding remap table 108 (bad block table), which maps physical addresses (i.e. bad physical addresses) to physical addresses (i.e. substitute physical addresses); P. 0106-107 the remap table may be stored in DRAM; P. 0065 and FIG. 2A controller 120 (bad block controller) includes DRAM memory 206
a second bad block table including mapping relation information between remaining partial entries of the bad physical addresses with second substitute physical addresses corresponding to the second memory blocks; and P. 0062 and FIG. 1B each NVM module 102 has a corresponding remap table 108 (e.g. a second NVM module 102 may have a second corresponding remap table); P. 0106-107 the remap table may be stored in DRAM; P. 0065 and FIG. 2A controller 120 (bad block controller) includes DRAM memory 206
a path control element suitable for: P. 0098 and FIG. 1B physical-to-physical address remapping method 600 may be performed by processors 222 (path control element) of storage controller 120 (bad block controller)
selecting the first access controller and transferring the first substitute physical addresses when the first and second physical addresses are identical to the partial entries of the bad physical addresses; P. 0118-119 and FIG. 2A when remapping method 600 is performed by storage controller 120, the remap table is read from DRAM. A unit of memory’s first address (first and second physical address) is hashed (i.e. partial entry of physical address), and compared to entries of remap table. If there is a match, the command is redirected to the second address (substitute physical address) assigned to the first address (bad physical address); P. 0060 translation controller 124 (within controller 120) sends physical addresses (e.g. first substitute physical address) to the appropriate NVM controllers 130 (e.g. first access controller)
selecting the second access controller and transferring the second substitute physical addresses when the first and second physical addresses are identical to the remaining partial entries of the bad physical addresses; and P. 0118-119 and FIG. 2A when remapping method 600 is performed by storage controller 120, the remap table is read from DRAM. A unit of memory’s first address (first and second physical address) is hashed (i.e. partial entry of physical address), and compared to entries of remap table. If there is a match, the command is redirected to the second address (substitute physical address) assigned to the first address (bad physical address); P. 0060 translation controller 124 (within controller 120) sends physical addresses (e.g. second substitute physical address) to the appropriate NVM controllers 130 (e.g. second access controller)
selecting the first access controller and transferring the first physical addresses or selecting the second access controller and transferring the second physical addresses when the first and second physical addresses are not identical to the bad physical addresses. P. 0118-119 and FIG. 2A when remapping method 600 is performed by storage controller 120, the remap table is read from DRAM. A unit of memory’s first address (first and second physical address) is hashed (i.e. partial entry of physical address), and compared to entries of remap table. If there is no match, the read/write command is directed to the first address; P. 0060 translation controller 124 (within controller 120) sends physical addresses to the appropriate NVM controllers 130


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frayer et al. (U.S. PGPub No. 2015/0364218) in view of Berke et al. (U.S. PGPub No. 2013/0151767)

Claim 3
Frayer (2015/0364218) teaches:
The memory system of claim 2, wherein the path control element includes: a first specific path control element suitable for: P. 0098 and FIG. 1B physical-to-physical address remapping method 600 may be performed by processors 222 (e.g. a first path control element) of storage controller 120 (bad block controller)
selecting the first access controller and transferring the first substitute physical addresses when the first physical address is identical to the partial entries of the bad physical addresses, […]  P. 0118-119 and FIG. 2A when remapping method 600 is performed by storage controller 120, the remap table is read from DRAM. A unit of memory’s first address (first physical address) is hashed (i.e. partial entry of physical address), and compared to entries of remap table. If there is a match, the command is redirected to the second address (first substitute physical address) assigned to the first address (bad physical address); P. 0060 translation controller 124 (within controller 120) sends physical addresses (e.g. first substitute physical address) to the appropriate NVM controllers 130 (e.g. first access controller)
[…] selecting the first access controller and transferring the first physical addresses when the first physical addresses is not identical to the bad physical addresses; and P. 0118-119 and FIG. 2A when remapping method 600 is performed by storage controller 120, the remap table is read from DRAM. A unit of memory’s first address (first physical address) is hashed (i.e. partial entry of physical address), and compared to entries of remap table. If there is no match, the read/write command is directed to the first address; P. 0060 translation controller 124 (within controller 120) sends physical addresses (e.g. first physical address) to the appropriate NVM controller 130 (e.g. first access controller)
a second specific path control element suitable for: P. 0098 and FIG. 1B physical-to-physical address remapping method 600 may be performed by processors 222 (e.g. a second path control element) of storage controller 120 (bad block controller)
selecting the second access controller and transferring the second substitute physical addresses when the second physical address is identical to the remaining partial entries of the bad physical addresses, […] P. 0118-119 and FIG. 2A when remapping method 600 is performed by storage controller 120, the remap table is read from DRAM. A unit of memory’s first address (second physical address) is hashed (i.e. partial entry of physical address), and compared to entries of remap table. If there is a match, the command is redirected to the second address (second substitute physical address) assigned to the first address (bad physical address); P. 0060 translation controller 124 (within controller 120) sends physical addresses (e.g. second substitute physical address) to the appropriate NVM controllers 130 (e.g. second access controller)
 […] selecting the second access controller and transferring the second physical addresses when the second physical addresses is not identical to the bad physical addresses. P. 0118-119 and FIG. 2A when remapping method 600 is performed by storage controller 120, the remap table is read from DRAM. A unit of memory’s first address (second physical address) is hashed (i.e. partial entry of physical address), and compared to entries of remap table. If there is no match, the read/write command is directed to the first address; P. 0060 translation controller 124 (within controller 120) sends physical addresses (e.g. second physical address) to the appropriate NVM controller 130 (e.g. second access controller)
Frayer does not explicitly teach comparing a first physical address corresponding to first memory blocks to partial entries of bad physical addresses which are mapped to substitute physical addresses corresponding to second memory blocks, or comparing a second physical address corresponding to second memory blocks to partial entries of bad physical addresses which are mapped to substitute physical addresses corresponding to first memory blocks.
Berke (2013/0151767) teaches:
[…] selecting the second access controller and transferring the second substitute physical addresses when the first physical address is identical to the remaining partial entries of the bad physical addresses, and P. 0018 multiple die may be included within a single DRAM package to provide a plurality of ranks (each rank is analogous to a plurality of memory devices and the NVM module 102 of Frayer); P. 0036 in step 406 the read address 314 (first physical address) is compared to address ranges in the status table, if the read address 314 is within a failed segment, memory buffer 308 may compute a substitute address, which may be a different chip select/rank (e.g. a second substitute physical address in second memory blocks); P. 0021 status table 164 includes entries for multiple address ranges in different ranks (e.g. entries corresponding to rank 0 are analogous to partial entries, while entries corresponding to rank 1 are analogous to remaining partial entries)
[…] selecting the first access controller and transferring the first substitute physical addresses when the second physical address is identical to the partial entries of the bad physical addresses, and P. 0018 multiple die may be included within a single DRAM package to provide a plurality of ranks (each rank is analogous to a plurality of memory devices and the NVM module 102 of Frayer); P. 0036 in step 406 the read address 314 (second physical address) is compared to address ranges in the status table, if the read address 314 is within a failed segment, memory buffer 308 may compute a substitute address, which may be a different chip select/rank (e.g. a first substitute physical address in first memory blocks); P. 0021 status table 164 includes entries for multiple address ranges in different ranks (e.g. entries corresponding to rank 0 are analogous to partial entries, while entries corresponding to rank 1 are analogous to remaining partial entries)
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Frayer with comparing a first physical address corresponding to 
The motivation being improving any fail-over from one rank to another due to a data error is handled independently of memory controller (See Berke P. 0018)
The systems of Frayer and Berke are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Frayer and Berke to obtain the invention as recited in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tamura et al. (U.S. Patent No. 9563552) comparing the amount of bad blocks in multiple SSDs to determine the likelihood of multiple SSDs failing at the same time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133